Citation Nr: 1617382	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  12-24 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for squamous cell cancer of the oropharynx (claimed as larynx cancer).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for squamous cell carcinoma of the oropharynx (claimed as larynx cancer).  The RO confirmed this denial in a September 2010 rating decision, after additional evidence was submitted.  In February 2016, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.

The issue of entitlement to service connection for tinnitus has been raised by the record in testimony submitted by the Veteran during the February 2016 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims to have cancer of the larynx, for which he is seeking compensation.  Medical records show, however, that the Veteran was diagnosed with oropharyngeal squamous cell carcinoma, rather than cancer of the larynx, the former of which is not presumptively related to herbicide exposure.  A private doctor, Dr. B., submitted a statement in April 2010 that the Veteran was first seen by him in May 2009 for laryngeal cancer.  However, Dr. B. did not submit any supporting medical records or pathology reports to support a diagnosis of laryngeal cancer.  His assessment is inconsistent with the private hospital records starting in March 2009 showing an assessment of left tonsillar mass and oropharyngeal mass, later diagnosed as squamous cell carcinoma.

Personnel records show that the Veteran served in the Republic of Vietnam during the Vietnam Era; so he is presumed to have been exposed to herbicides during his military service.  In addition, if he has cancer of the larynx, this would be presumed to be related to his exposure to herbicides in Vietnam.  See §§ 3.307(a)(6); 3.309 (e).  If larynx cancer is a result of the oropharyngeal cancer metastasizing to the larynx, then the presumptive regulations do not apply.  See VAOPGCPREC 18-97 (1997), 62 Fed. Reg. 37954 (1997) (presumptive service connection may not be established under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure if the cancer developed as the result of metastasis of a cancer that is not associated with herbicide exposure); Darby v. Brown, 10 Vet. App. 243 (1997).  

On remand, Dr. B. should be given the opportunity to submit supporting medical documentation for his assessment of laryngeal cancer.

In addition, if the Veteran has oropharyngeal carcinoma, a medical opinion should be provided to address the likelihood that this disability is related to his military service, including his presumed exposure to herbicides.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to submit or identify any additional treatment for his oropharyngeal cancer (claimed as larynx cancer).  Specifically, ask him to submit or provide the proper release forms for any additional treatment records from Dr. B., who provided the medical statement dated, April 12, 2010, that the Veteran was first seen by him on May 19, 2009 for laryngeal cancer.  

2.  Make arrangements to obtain any relevant treatment records from the VAMC in Bay Pines dated from August 2010 to present.

3.  After all available records and information from the Veteran have been associated with the claims file, forward the VBMS file to a VA oncologist to obtain a medical opinion regarding the etiology of the Veteran's oropharyngeal cancer (claimed as cancer of the larynx).  If necessary, an examination should be scheduled.  The VBMS folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

Following review of the record, the oncologist should provide an opinion as to the following:

(a)  Whether the Veteran has a history of cancer of the larynx (that is non-metastatic) or cancer of the oropharynx.  

(b)  If the Veteran has a history of metastatic cancer of the larynx and/ or cancer of the oropharynx, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cancer was incurred or aggravated as a result of active service, including his presumed exposure to herbicides, and/ or first manifested in service, or within one year of separation from service.  
 
The complete rationale for all opinions expressed, should be set forth in the examination report.  A rationale that the Veteran's oropharyngeal cancer is not related to exposure to herbicides solely on the basis that such disease is not on the presumptive list of diseases associated with herbicide exposure is insufficient.

If the examiner cannot make a determination without resort to speculation please indicate why this is so, i.e., is it beyond medical knowledge in general or just beyond the oncologist's personal knowledge or expertise.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

4.  After the requested opinion has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Finally, readjudicate the claim on appeal.  If the benefit remains denied, issue the appellant a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






